Citation Nr: 1331625	
Decision Date: 10/01/13    Archive Date: 10/07/13

DOCKET NO.  12-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 













INTRODUCTION

The Veteran, who served on active duty from November 1970 to September 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).
 
The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Since the Veteran was last examined by VA in September 2011, the Veteran has submitted additional evidence, consisting of audiological reports from his employer, the U.S. Department of Energy, covering the period from 1980 to 1997.  As the VA examiner did not have all the assembled data at the time of the examination further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information about his work experience from 1974 to 1980, including any occupational noise exposure.  

2.  Afford the Veteran a VA audiology examination by a VA examiner, who has not previously examined the Veteran, to determine: 




Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current hearing loss disability is due to the Veteran's exposure to noise as a missile mechanic in service? 

In formulating the opinion, the VA examiner is asked to address:

a).  The entrance audiogram in October 1970, when the decibel thresholds at 4000 Hz were 50 in the right ear and 45 in the left ear and on the separation audiogram in February 1974 when the decibel thresholds at 4000 Hz were 0 in the right ear and 30 in the left ear.  

b).  The audiograms from 1980 to 1997 from the Veteran's employer, the U.S. Department of Energy.  In November 1980, the decibel thresholds at 3000 and 4000 Hz in the right ear were 35 and 45, respectively, and 45 and 45 in the left ear, respectively.   

The Veteran's file must be provided to the VA examiner for review.  

3.  After the above development, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Th claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

